              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:20-cv-00225-WCM



GLENDA LEVINSKY,                              )
                                              )
                          Plaintiff,          )
                                              )
v.                                            )                   ORDER
                                              )
ANDREW SAUL,                                  )
Acting Commissioner of the Social             )
Security Administration,                      )
                                              )
                      Defendant.              )
_______________________________               )

      This matter is before the Court on the following:

      1. Plaintiff’s Motion for Summary Judgment (Doc. 17); and

      2. The Commissioner’s “Consent Motion for Reversal and Remand

          Pursuant to Sentence Four of 42 U.S.C. § 405(g)” (the “Motion to

          Remand,” Doc. 19).1

      Under Sentence Four of 42 U.S.C. § 405(g), the Court has the authority

“to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner, with or




1 Pursuant to the parties’ consent, this matter has been referred to the undersigned
for any and all proceedings in this case, including entry of a final judgment. Docs. 15
& 16.

                                          1

        Case 3:20-cv-00225-WCM Document 20 Filed 01/04/21 Page 1 of 3
without remanding the cause for a rehearing.” See Shalala v. Schaefer, 509

U.S. 292, 299, 113 S.Ct. 2625, 2630-31, 125 L.Ed.2d 239 (1993). Remand for

further proceedings is the proper action in any case that requires further fact

finding. See Meyer v. Astrue, 662 F.3d 700, 707 (4th Cir. 2011) (“Assessing the

probative value of competing evidence is quintessentially the role of the fact

finder. We cannot undertake it in the first instance. Therefore, we must

remand the case for further fact finding.”).

      Here, the Commissioner asserts that “further fact-finding and analysis

is required” with respect to Plaintiff’s claims and represents that Plaintiff’s

counsel consents to remand of this matter for further administrative

proceedings. Doc. 19 at 1.

      Accordingly, the undersigned will grant the Commissioner’s Motion to

Remand. By granting remand pursuant to sentence four of 42 U.S.C. § 405(g),

the undersigned does not forecast a decision on the merits of Plaintiff’s

application for disability benefits. See Patterson v. Commissioner of Social

Security Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under § 405(g), ‘each final

decision of the Secretary [is] reviewable by a separate piece of litigation,’ and

a sentence-four remand order ‘terminate[s] the civil action’ seeking judicial

review of the Secretary’s final decision.” Shalala v. Schaefer, 509 U.S. at 299

(quoting Sullivan v. Finkelstein, 496 U.S. 617, 629, 110 S.Ct. 2658, 2666, 110

L.Ed.2d 563 (1990)).

                                       2

       Case 3:20-cv-00225-WCM Document 20 Filed 01/04/21 Page 2 of 3
  IT IS THEREFORE ORDERED THAT:

1. The Consent Motion for Reversal and Remand Pursuant to Sentence

  Four of 42 U.S.C. § 405(g) (Doc. 19) is GRANTED, the Commissioner’s

  decision is REVERSED, and this matter is REMANDED for a new

  hearing pursuant to Sentence Four of 42 U.S.C. § 405(g); and

2. The Plaintiff’s Motion for Summary Judgment (Doc. 17) is DENIED AS

  MOOT.



                          Signed: January 4, 2021




                                    3

   Case 3:20-cv-00225-WCM Document 20 Filed 01/04/21 Page 3 of 3
